 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-We will notify Fred Forkner and James Andrews if presently serving inthe Armed Forces of the United States of their right to full reinstatement upon ap-plication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board's Regional Office, 327Logan Building,500'Union Street, Seattle, Washington,98101,Telephone 583-4583.Stiney's Corp.,t/aWolfie'sandLocal Joint Executive Board ofNew YorkCity,Hotel and Restaurant Employees and Bartend-ers International Union,AFL-CIOand Culinary Workers ofNew York,Local 923, Retail,Wholesale and Department StoreUnion,AFL-CIO;Associated Food Shops, Inc., Parties to theContract.Case No. 2-CA-10522. June 10, 1966DECISION AND ORDEROn March 18, 1966, Trial Examiner E. Don- Wilson issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices,and recommendingthat it cease and desist therefrom and take certainaffirmativeaction, as set forth in the attached Trial Examiner's De-cision.Thereafter, the General Counsel filed limited exceptions tothe Trial Examiner's Decision; none of the other parties filed excep-tions or briefs.Pursuantto the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegatedits powersin connection with this case to a threememberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered' the Trial Ex-aminer'sDecision, the General Counsel's exceptions, and the entirerecord in this case, and hereby adopts the findings, conclusions,' andrecommendationsof the Trial Examiner...[The Boardadopted the TrialExaminer'sRecommendedOrder.]1 Conclusion of Law 4 of the Trial Examiner'sDecision is amended to reflect our ap-proval of the Trial Examiner's finding that the Respondent-violated Section 8(a) (3) of theAct by unlawfully entering into a union-security agreement with Local 923.While the Trial Examiner found that Respondent's agents Steinberg and Kay, as wellas Sklar,solicited employees and prospective employees to become members of Local 923In violation of Section 8(a) (1) of the Act, he did not, in his concluding findings, includethe conduct of Steinberg and Kay.The General Counsel excepts to the Trial Examiner'sfailure to do soWe find merit in this exception and, therefore, find that, by this conduct,the Respondent further violated Section 8(a) (1) of the Act.159 NLRB No. 7. WOLFIE'S23TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed March 3, 1965, by Local Joint Executive Board of New YorkCity,Hotel and Restaurant Employees and Bartenders International Union, AFL-CIO, herein the Charging Party, the General Counsel of the National LaborRelations Board, herein the Board, issued an amended complaint dated September 3,1965, alleging that Stiney's Corp., t/a' Wolfie's, herein the Respondent, violated Sec-tion 8(a)(1) of the National Labor Relations Act, as amended, herein the_ Act, byvarious conduct.The complaint was further amended at the trial so as to allegean additional violation of Section 8 (a) (1) of the Act.Pursuant to due notice, a hearing in this matter was held before Trial ExaminerE. Don Wilson at New York, New York, on October 7, 8, and 11, 1965.GeneralCounsel, Respondent, and Associated Food Shops, Inc., herein the Association andthe Charging Party fully participated.Culinary Workers of New York, Local 923,Retail,Wholesale and Department Store Union, AFL-CIO, herein Local 923, chosenot to participate.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a New York corporation operating a restaurant in New York City.During the past year Respondent caused to be transported and delivered to its restau-rant goods and materials valued in excess of $50,000, of which goods and materialsvalued in excess of $50,000 were transported and delivered to the restaurant directlyfrom States outside New York.The annual rate of Respondent's gross receipts wasin excess of $500,000.Respondent is an employer engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.At all times material, the Association has been a New York membership corpora-tion composed of employers engaged in operating restaurants and other related serv-ices in and around New York City.At all times material it has negotiated, executed,and administered collective-bargaining agreements on behalf of its employer-memberswith labor organizations representing employees of its employer-members:II.THE LABOR ORGANIZATIONSLocal 923 at material times has been a labor organization within the meaning oftheAct.Credited testimony ofFBrickman establishes that nine- New York City locals formedthe Charging Party by direction of the International Union.One of the labor orga-nizations forming the Charging Party was Local 1.The Charging Party is composedof three delegates from each Local and they elect the Charging Party's officers.TheCharging Party organizes employees and negotiates collective-bargaining contractswith employers. I find the Charging Party is a labor organization within the mean-ing of the Act.However, it is sufficiently clear that it is a person within the meaningof the Act and as such it may file a charge as it did here.III.THE UNFAIR LABOR PRACTICESA. The issuesDid Respondent by entering into a union-security contract with Local 923, in lateNovember 1964, violate the Act because Local 923 did not, at that time, or any time,represent an uncoerced majority of Respondent's employees; did Respondent, throughits agents, beginning about December 9, -1964, and continuing through January .1965,vilify employees because they joined, assisted, or supported the Charging Party; dur-ing the same periods of time did Respondent warn and direct its employees to refrainfrom giving support to or remaining, members of the Charging Party and threaten itsemployees with reprisals if they became or remained members of or gave support tothe Charging Party; did Respondent unlawfully urge and solicit its employees to joinLocal 923; did Respondent unlawfully permit William Sklar, an agent of Local 923,to conduct Local 923's business on Respondent's premises, as Respondent's agent,during working hours; since November 23, 1964, has Respondent, through its agents, 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDunlawfully required all employees to pay initiation fees and dues to Local 923 as acondition of employment; did Respondent unlawfully interfere with its employees'union activities by discharging Ann Emerick?B. FactsEdward Steinberg was Respondent's principal stockholder and the prime directorof Respondent. In past years, he had been a member of the Association and hadhad contracts with Local 923.He was a member of the Association, for many yearsbefore he began this enterprise, because it was easier through the Association to dealwith one rather than three or moreunions.The Association's contract was withLocal 923.The vice president of Local 923, Sklar, was Steinberg's friend formany years.Respondent opened its restaurant in the Bronx, New York, on November 26, 1964,Thanksgiving Day.For a period of at least some days before the opening and dur-ing andafter the opening, Respondent had substantially the following sign placedin its front window for all prospective employees and customers to see:R.W. D. S. U.CulinaryWorkers Unionof New YorkLocal 923AFL-CIOUNION STOREAnn Emerick credibly testified thai on the Saturday before Thanksgiving she appliedfor work as a waitress and that, having seen the abovesign, she was told by Stein-berg that she would have to go to Local 923 and sign a union card before he couldgive her a job. She told Steinberg she was a member of Local 60, affiliated withthe Charging Party, and Steinberg said he wanted to hear about no union other thanLocal 932 and she shouldsign a unionmembership card with that union and shewould have a job. Emerick returned to Respondent's restaurant on the Mondaybefore Thanksgiving and told Steinberg she had been to Local 923. She was thenassignedher station.Dorothy Cuddeback, employed at the time of the hearing as Respondent's cashier;credibly testified that on the Monday before opening day, Mr. Kay, an agent ofRespondent,and the manwho hired her, asked her'if she would mind' joining Local923.He'told her how to get there to sign up. She joined. She reported to workthe day before Thanksgiving.On the day before Thanksgiving,' over 20 prospective or present employees werepresent.Local 923's representatives Sklar and DeAngelis, were present accordingto the credited testimony of Emerick.Mary Cereneck,stillanemployee of Re-spondent when she testified, credibly, testified that everyone present signed up forLocal 923 with Sklar and DeAngelis excepting for those who were already members.,Sklar's authority in the restaurant is evidenced by some conclusionary testimony onwhich I do not rely. I do find, based upon direct credited testimony, that Respondentclothed Sklar with apparent authority to discuss pay and other working conditionswith employees.Particularly in light of the union-shop sign displayed by Respond-ent, Sklar in his duties as a host was presented to employees as a representative ofmanagement.He advised employees as to their pay and other working conditions,in the presence of Steinberg and Kay.Itwas but a few days after the opening and the activities of Sklar and DeAngelisin signingup employees in the restaurant that Respondent through the Associationbecame party to the union-security contract with Local 923.Thiswas onNovember 30, 1964.Helen Gallagher, a memberof Local I whichis, in turn,a member of the Charg-ing Party, was employed by Respondent on December 3, 1964. She and Emerickthereupon endeavored to organize the employees so that they would become membersof Local 1.Emerick was more active than Gallagher.Their activity began onDecember 5, 1964.They were very successful and their activities were well known.On December 9, after Gallagher had a couple of days off, Steinberg, speaking to acompanion in thepresenceof Gallagher,said ina raised voice, "Here comes one1 Cereneck and Cuddeback retained the services of Respondent's counsel to represent themas witnesses in this proceedingI have evaluated their testimony in light of this veryunusual situation. WOLFIE'S25of the troubleshooters now. I took her in off the streets.Now the two unions aregoing to get together and I am going to be stuck with Local 1."Gallagher ceasedher employment that day.There is no complaint with respect to her termination.However, the next day, Steinberg said of Emerick in Emerick's presence, "Oh, thereshe is, the other street girl.I pick them off the street and this is what they do tome."Kay and at least two other employees were present.On the same day Sklarsaid to Emerick, "You know what happens to rats?You're a rat, and you'll getyours." 2Emerick's efforts to organize for Local 1 were curtailed by Steinberg.He gaveher what General Counsel has described as "a hard time."He asked her to quit.He told her he did not want her as an employee. It was only after her Local 1activities that Steinberg and Kay indicated a change from what had been a warmacceptance of her work.Her hours of work were changed in a manner unfavorableto her.Steinberg told her he was going to give her a real hard time no matterwhat it cost him, even if she went to the "Labor Relations Board." She was put inthe worst work station.Steinberg gave directions for her to walk further to get foodfor her customers.Steinberg cursed her and asked her to quit. I have foundEmerick a credible witness. I find that on the last day of her employment, Stein-berg said to her, "You will make more money on the street than you would here.Why don't you get out?" This amply demonstrates to me what Steinberg meantwhen he referred to Emerick and Gallagher as ladies who were hired "off the street."I find the phrase not to refer to their method of hiring but rather to a description ofthem as being cheap and not possessed of virtue. I note that these remarks were notmade until after Emerick and Gallagher engaged in activities in behalf of Local 1.On February 6, 1965, Emerick appeared at work and wore a sweater which was notwhite.Credited testimony establishes that Respondent had a working or shop rulethat all waitresses' sweaters be white.Whether Emerick knew of the rule is notimportant.Steinberg, as was his right, ordered Emerick to remove the non-whitesweater.She refused his request.He repeated his request.She again refused.His third request to comply with a reasonable order was again refused. I find in-sufficient probative evidence that the repeated requests were occasioned by other thansound business judgment.After Emerick refused for the third time to remove thenon-white sweater, Steinberg discharged Emerick.She refused to be discharged.There was then a fight during which Emerick delivered a hard slap to Steinberg.Emerick was then effectively discharged. I find that her discharge, whether theearlier or later one, has not been established by substantial evidence to have beencaused by her pro- or anti-union activities.She was discharged because she refuseda reasonable order of Steinberg and because she struck Steinberg. I note that Stein-berg may have been delighted to see Emerick leave his employment.His delightdoes not make Emerick's discharge for ample cause an unfair labor practice.C.Concluding findingsIt is abundantly clear to me that anyone approaching and observing Respondent'sstore before and after it opened had an opportunity to read the "Union Store" signdisplayed to the public, including prospective and present employees.Any em-ployee, including a merely prospective one, would understand that Respondent hada collective-bargaining agreement with Local 923 and I find that since the signadvertised Respondent as a "Union Store," employees were told by Respondent'ssignthatmembership in Local 923 was a condition of employment.This recordreveals no evidence that the "Union Store" sign was ever removed.Since Respond-ent, at all times, through its sign, made plain to employees that they should be mem-bers of Local 923, employees' designations of Local 923 as collective-bargainingrepresentative are nullities.So, too, do I find that Local 923's and Respondent's activities, through Sklar andDeAngelis on the day before Respondent's opening, constituted interference, restraint,and coercion by Respondent.Especially considering the window sign and Sklar'sactivities asRespondent's host,3 the signing up of Respondent's employees withLocal 923, on the day before opening day, was tainted with interference, restraint,and coercion.There are here no circumstances which permitted Respondent to useits premises and time so as to give Local 923 the opportunity to sign up as members9I find he wasstill a representativeof management.3 Being a host at an opening such as Respondent's does not in itself prove agencyButSklar in advising as to wages, etc , in the presence of Steinberg and Kay, and In view ofthe windowsign, was Respondent's agent. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDor applicants the employees of Respondent.Sklar and DeAngelis were signing upapplicants for employment during the hiring process.Applicants for employmentwere not advised of their statutory right to refrain from activities in behalf ofLocal 923.The unlawful nature of the activities of Sklar and DeAngelis is em-phasized by Respondent's direction to Emerick and Cuddeback to join Local 923.Since Local 923 did not represent an uncoerced majority of Respondent's employ-ees, it was violative of Section 8(a)(1) of the Act for Respondent to recognize andcontract with Local 923 and it was a violation of Section 8(a)(3) and (1) of theAct for Respondent to enterinto a union-security agreement with Local 923. I findno merit to Respondent's contention that it did not violate the Act by contractingwith Local 923 because it joined the Association thereby making its employees partof the Association-wide unit.There is no evidence that Respondent's employeesever consented to become members of a bargaining unit larger than the presumptivelyappropriatesingleemployer bargaining unit.By joining the Association, Respond-ent' did not acquire the right to foist Local 923 upon its employees.I find insufficient probative evidence that Sklar, as contended by General Counsel,was Respondent's supervisor within the meaning of the Act.Not only he but alsomany other friends of Steinberg acted as hosts in directing and seating customers onand after Thanksgiving Day. It is true that for a brief time, early in Respondent'soperations, Sklar assigned some waitresses to tables and told some when they mighttake rest periods.It is clear that in assigning tables Sklar was in a position to affectthe income of employees. ^ This was for a very brief time and as such was not in-dicative of supervisory status, although along with other factors it, spelled out hisrepresentative authority.In his capacity of host, he merely assigned customers toavailable tables, again during a very brief period of time. I.have already found thatparticularly in light of Respondent's "Union Store"sign,Sklar's activities with Re-spondent's approval constituted him Respondent's agent at least inconnection withhis union 4 and antiunion 5 activities.Thus I find Respondent, through Sklar, dur-ing November 23 to 30, violated Section 8 (a) (1) of the Act bysolicitingemployeesand prospective employees to become imembers of Local 923.Respondent furtherviolated Section8(a)(1) ofthe Act by Sklar's December 10, 1964, statement toEmerick that she knew, "what-happens to rats."Sklar's authority as agent had notbeen withdrawn and was in accord with Steinberg'sactivitieswith respect to Gal-lagher and Emerick for Local 1 participation.I find that Respondent violated Section 8 (a) (1) of the Act by changing Emerick'sworkstation,changing; and reducing her hours of work, and otherwise giving her"a hard time." It further violated Section 8 (a)( 1) of the Act by referring to herand Gallagheraswaitresseswho had been taken off the street, thereby imputingimpurity to them.This course of conduct followed their anti-Local 923 and pro-Local I activity and, in light of the entire record, was caused by such activity.I find thereis insufficientsubstantive evidence to establish that Emerick's dis-charge was caused by her anti-Local 923 or pro-Local I activities. I have no doubtthat Steinberg was glad to see Emerick go but this, above, does not prove an unfairlabor practice.General Counsel has not established that Steinberg's orders to Emerick to removeher non-white sweater in accord with Respondent's legitimate rule, even if unknownto Emerick, were mereharassment. .Emerick refused to follow a series'of direct andlegitimate orders.It is abundantly clear that in connection with Emerick's refusalsto follow Steinberg's orders, she and Steinberg had a real "fight" during whichEmerick struck Steinberg sharply across the face. I think it unnecessary to,deter-minewhether Steinberg's dentures were dislodged, broken, and knocked into theback of his mouth by the force of the blow.General Counsel seeks neither, rein-statementnor backpay for Emerick.So do I find it unnecessary to determine whetherEmerick was discharged shortly before or immediately after she struck Steinberg.I find she was discharged because she was contemptuous of Steinberg's direct andlegitimateand repeated orders to remove her non-white sweater.Obviously, if thedischarge occurred after she struck Steinberg, the strikingwas anaddedcause.-N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe operations of Respondent, described in section I, above, occurring in connec-tion with the unfair labor practices described in section III, above, have a -close,6 Loeal 923.15Local 1. WOLFIE'S27intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It is plain from the record that Respondent's employees were coerced by Respond-ent to pay initiation fees and dues to Local 923 which did not represent them as theiruncoerced choice.Each is to be made whole by Respondent paying each whateverhe or she may have paid to Local 923 as initiation fee and/or dues.Further, since Respondent's employees did not freely select Local 923 as theircollective-bargaining representative, I shall recommend that Respondent be ordeiedto withdraw and withhold recognition from Local 923 as collective-bargaining agentuntil such time as Local 923 is certified. I shall also recommend that Respondentcease giving effect to or in anywise implementing the Local 923 contract, or anyrenewal or modification thereof.Respondent's unfair labor practices strike at the heart of rights guaranteed em-ployees by the Act.Unless appropriately restrained, there is reasonable ground toanticipate that Respondent, in the future, will infringe upon other rights guaranteedto employees. I shall, therefore, recommend an order requiring Respondent tocease and desist from infringing in any manner upon the rights guaranteed its em-ployees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and the entire record in the case,I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of the Act.2.Local 923 and the Charging Party are each labor organizations within themeaning of the Act.3.The Charging Party is a person within the meaning of the Act.4.By recognizing and contracting with and granting union security to Local 923,as found above, Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.5.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act, including threats and solicitation andvilification, Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it is rec-ommended that Respondent, Stiney's Corp., t/a Wolfie's, New York, New York, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Recognizing Local 923 as the exclusive representative of its employees forthe purposes of collective bargaining, unless and until said labor organization shallhave been certified by the National Labor Relations Board as the exclusive bargain-ing representative of said employees in an appropriate unit.(b) Performing, enforcing, or giving effect to its contract with Local 923, or toany renewal, modification, or supplement thereof unless or until Local 923 shall havebeen certified as bargaining representative by the Board, provided, however, thatnothing herein shall be construed to require Respondent to vary any substantiveprovisions of such agreement, or to prejudice the assertion by the employees of anyrights they may have thereunder.(c) In any other manner interfering with, restraining, or coercing its employeesincluding threats, solicitation, and vilification, in choosing such labor organization asthey may choose to represent them.2.Take the following affirmative action designed to effectuate the policies oftheAct:(a) Pay to each employee whatever he or she may have paid to Local 923 ininitiation fee and/or dues during his or her employment. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Withdraw and withhold all recognition from Local 923 as the exclusiverepresentative of Respondent's employees for the purposes of collective bargainingunless and until Local 923 shall have been certified by the Board as such exclusiverepresentative in an appropriate unit.(c) Post at its restaurant,and all other places where notices to its employees inNew York, New York, are customarily posted, copies of the attached noticemarked "Appendix." 6Copies of said notice, to be furnished by the Regional Di-rector for Region 2, shall, after being duly signed by Respondent, be posted by itimmediately upon receipt thereof, and be maintained by it for 60 consecutive daysthereafter,in conspicuous places, including all places where notices to its employeesare customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered,defaced,or covered by any other material.(d)Notify said Regional Director, in writing, within 20 days from the date ofreceipt of this Decision, what steps Respondent has taken to comply therewith.?0In the event that this Recommended Order is adopted by the Board,thewords "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder is enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words"a Decisionand Order."In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply therewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a Trial Examiner of the National LaborRelations Board,and in order to effectuatethe policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT recognize Culinary Workers of New York, Local 923, Retail,Wholesaleand Department StoreUnion, AFL-CIO,as the exclusive bargainingrepresentative of our employees unless anduntil Local 923 is certified by theNationalLabor RelationsBoard,as the exclusive bargaining representative ofour employees in an appropriate unit.WE WILL NOTperform,enforce, or give effectto our contract with Local 923,or to any renewal,modification or supplement,unlessLocal 923 is certified bythe NationalLabor RelationsBoard.However,we will notvary substantiveparts of our agreementwith Local923 so as toprejudicethe rightsof any of ouremployees under said agreement.WE WILL NOT in anyother manner including threats, solicitation,or vilifica-tion,interferewith,restrain,or coerce our employees in choosingsuch labororganizationas they may want to represent them.WE WILL pay to each ofour employeeswhatever he or she may have paid toLocal 923as initiation fee and/or dues.WE WILL withdraw and withholdall recognitionfrom Local923 as the ex-clusive representativeof our employees for the purposes of collectivebargainingunless anduntil Local 923 shall have been certified by the National Labor Rela-tion Board as the exclusive bargainingrepresentative of ouremployees in anappropriate unit.However,this doesnot mean that employeesmay not asserttheir rights under the Local 923agreement.All ouremployees are free tobecome or remain members of any labororganizationand they arealso free to refrain from joiningany union unless we enterinto a validunion-shop contractwitha union thatrepresents them.STINEY'S CORP.,T/A WOLFIE'S,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remainpostedfor 60consecutive days from thedate of posting, andmust notbe altered,defaced,or coveredby any othermaterial.If employees have any question concerningthisnotice or compliancewith itsprovisions,theymay communicatedirectly with the Board'sRegionalOffice, 745Fifth Avenue, New York, New York, 10022, Telephone 751-5500.